DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 16, 2022.  As directed by the amendment: claim(s) 1 and 25 have been amended, claim(s) 6, 8, and 13-24 have been cancelled, and no claim(s) have been added. Thus, claims 1-5, 7, 9-12 and 25-29 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 6, filed February 16, 2022, with respect to the 35 U.S.C. 112(b) rejection of claims 1-5, 7, 9-12, 25-26, and 28-29 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-5, 7, 9-12, 25-26, and 28-29 has been withdrawn. 
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., both gradual and abrupt changes in intensity of light, as claimed and shown in Fig 3A of the present invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification (or the drawings) are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant seems to focus on the fact that the increase and decrease in intensity of the illumination does not mimic the same gradual and abrupt changes as described in Fig 3A of the present invention. However, the examiner would like to note that there aren’t any limitations in the claims that preclude what the prior art discloses.  The claims require in c for there to be a gradual increase and gradual decrease; however, in the newly amended claims it is an optional limitation. Therefore, the examiner does not have to choose the embodiment that includes that limitation.  Even, if this were not the case and the examiner did choose that embodiment the prior art Schlangen does disclose in [0031] that the transitional period can be sinusoidal or gaussian which is also disclosed in the instant specification [0052]. Therefore, the gradual increase/decrease would still be met by the prior art. The examiner also welcomes the applicant to reach out for an interview if they would find it helpful to narrow the language to more closely reflect the instant invention. The examiner is not convinced by the presented arguments; therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-12, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over McNew (US 2006/0030907 A1) in view of Schlangen (US 2010/0171441 A1) and Moscovici (US 2008/0103561 A1).
Regarding claims 1 and 25, McNew discloses an illumination device (e.g. abstract; [0065]; Figure 1:100), and a non-transitory computer readable medium storing one or more programs, including instructions, which when executed by a computer, causes the computer to perform a method of controlling a light unit to provide an illumination scheme (or a memory connected to said controller, wherein the memory includes software executable by the controller to enable the light unit) (e.g. [0037]; [0119]; [0130]) for generating a non-image forming response in the supra chiasmatic nuclei (SCN) of human beings, the method comprising: 
in a controller, controlling (utilizing light controller 116 in Figure 1) the light unit (e.g. Figure 1:108),
wherein the controller is structured to control the light unit to repetitively perform operation (a) waiting a first period of time; increasing intensity of the illumination output to at least a predetermined factor times the first intensity; waiting a second period of time; and decreasing intensity of the illumination output (e.g. [0135] lines 9- 23 While the operator is monitoring they are applying a certain intensity of light to the user and is paused for a few moments such as seconds to a few moments, then after slightly increase the power and thereafter decrease the power setting to see if movement is still present; the predetermined factors are detailed in Table 2; [0137]). 
 McNew is silent regarding wherein the controller is structured to control the light unit to repetitively perform operation (a) and one of operations (b) or (c) are performed in parallel, wherein (a), (b) and (c) are: (a) waiting the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time. McNew does disclose operation (a) as detailed above just not in parallel with operations (b) and (c); however, it does disclose that the light source 108 can include multiple light sources but should be individually adjustable for intensity (e.g. [0118]).
However, Schlangen discloses a lighting system for creating a biological effect wherein there are multiple light sources used in parallel wherein the second source (b) wait a third period of time (e.g. Fig 2:t3), increase intensity of the illumination output over a first transitional period of time (e.g. Fig 2:t3[Wingdings font/0xE0]t5), wait a fourth period of time (e.g. Fig 2:t5[Wingdings font/0xE0]t6), and decrease intensity of the illumination output over a second transitional period of time (e.g. Fig 2:t6[Wingdings font/0xE0]t7) (e.g. [0029]-[0030]) and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time (e.g. Fig 2:t1-t2 and t3-t5; [0031] the transition period may be sine-wave or Gaussian shaped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew to incorporate the teachings of Schlangen to repetitively perform operation (a) and one of operations (b) and (c) are performed in parallel, wherein (a), (b) and (c) are: (a) wait the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time for the purpose of achieving the desired biological effect with the two light spectrums.
The combination of McNew in view of Schlangen is silent regarding wherein the increased illumination output is to at least the claimed factor of 1.25.
However, Moscovici discloses an apparatus and method for providing a multi-stage light treatment wherein the increased illumination output is to at least the claimed factor of 1.25 (e.g. abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew in view of Schlangen to incorporate the teachings of Moscovici wherein the increased illumination output is to at least the claimed factor of 1.25 for the purpose of providing various types of light treatment (e.g. Moscovici: abstract).
Regarding claims 2 and 26, modified McNew discloses wherein the factor is at least 8 (e.g. Moscovici abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Regarding claim 3, modified McNew is silent regarding wherein the factor is at least 14 (e.g. Moscovici abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Regarding claim 7, modified McNew discloses wherein the first period of time is at least three times greater than the second period of time (e.g. Schlangen [0016]-[0017]; [0030]-[0032]).
Regarding claim 9, modified McNew discloses wherein the first and second transitional periods of time are within a range of about 0.1 seconds to about 150 seconds (e.g. Schlangen: [0016]-[0017]; [0030]-[0032] teaches the transitional periods can range from 10 seconds to 30 minutes).
Regarding claims 10, modified McNew discloses wherein the controller is structured to control the light unit to repetitively perform operations (a) and (b) in parallel (e.g. McNew: [0118] Schlangen: Fig 2 [0029]-[0030]).
Regarding claim 11, modified McNew discloses wherein the controller is structured to control the light unit to repetitively perform operations (a) and (b) in parallel (e.g. McNew: [0118] Schlangen: Fig 2 [0029]-[0031]).
Regarding claim 12, modified McNew discloses wherein the spectral composition of the illumination output during the first period of time is different than the spectral composition of the illumination output during the second period of time (e.g. Schlangen: [0005]; [0029]; Figure 2:S1 and S2).
Claims 4-5 and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Schlangen and Moscovici as applied to claims 1 and 25 above, and further in view of Schlangen (US 2012/0095534 A1), hereinafter Schlangen ‘12.
Regarding claims 4 and 28, modified McNew is silent regarding wherein the increasing of the illumination output is performed substantially instantaneously.
Regarding claims 5 and 29, modified McNew is silent regarding wherein the decreasing of the illumination output is performed substantially instantaneously.
However, regarding claims 4-5, and 28-29, Schlangen ‘12 teaches an illumination device and method for reducing sleep inertia or controlling alertness wherein the increasing of the illumination output is performed substantially instantaneously and wherein the decreasing of the illumination output is performed substantially instantaneously (e.g. Fig 2a-d: all these illuminations show substantially instantaneously increasing and decreasing at various points).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified device of McNew to incorporate the teachings of Schlangen ‘12 wherein the increasing of the illumination output is performed substantially instantaneously and wherein the decreasing of the illumination output is performed substantially instantaneously for the purpose of being able to deliver shorter pulses of light as well as longer durations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								May 12, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792